[J-72-2015]
              IN THE SUPREME COURT OF PENNSYLVANIA
                          MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :     No. 143 MAP 2014
                              :
             Appellee         :     Appeal from the Order of the Superior
                              :     Court, dated 6/6/14 at No. 2236 MDA
      v.                      :     2013 affirming the Judgment of Sentence
                              :     of Centre County Court of Common Pleas,
                              :     Criminal Division, at No. CP-14-CR-
JAMES LYNN HEFFERMAN,         :     0000514-2013 dated 11/26/13
                              :
             Appellant        :     ARGUED: October 7, 2015



                                ORDER


PER CURIAM                                  DECIDED: October 16, 2015


    The appeal is dismissed as having been IMPROVIDENTLY GRANTED.